FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-22893. AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) CALIFORNIA 94-2424084 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) FREMONT, CA (Address of principalexecutive offices) (Zip Code) (510) 623-9400 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) FORMER NAME, FORMER ADDRESS AND FORMER FISCAL YEAR, IF CHANGED SINCE LAST REPORT. N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Number of shares of common stock, $0.01 par value, outstanding at March 31, 2013 was 10,520,987. FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 28, 2013 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of February 28, 2013 and May 31, 2012 3 Condensed Consolidated Statements of Operations for the three months and nine months ended February 28, 2013 and February 29, 2012 4 Condensed Consolidated Statements of Comprehensive Income for the three months and nine months ended February 28, 2013 and February 29, 2012 5 Condensed Consolidated Statements of Cash Flows for the nine months ended February 28, 2013 and February 29, 2012 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risks 21 ITEM 4. Controls and Procedures 22 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 SIGNATURE PAGE 31 Index to Exhibits 32 2 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) AEHR TEST SYSTEMS CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) February 28, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of $24 and $39 atFebruary 28, 2013 and May 31, 2012, respectively Inventories Prepaid expenses and other Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Deferred revenue, short-term Total current liabilities Income tax payable Deferred lease commitment Deferred revenue, long-term Total liabilities Aehr Test Systems shareholders' equity: Common stock, $0.01 par value: Issued and outstanding: 9,363 shares and 9,135 shares at February 28, 2013 and May 31, 2012, respectively 94 91 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Aehr Test Systems shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ (1)The condensed consolidated balance sheet at May 31, 2012 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended February 28, February 29, February 28, February 29, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Loss from operations ) Interest expense ) ) Gain on sale of long-term investment Other (expense) income, net (9 ) 7 ) 53 Loss before income tax (expense) benefit ) Income tax (expense) benefit ) ) 17 Net loss ) Less:Net income attributable to the noncontrolling interest 1 Net loss attributable to Aehr Test Systems common shareholders $ ) $ ) $ ) $ ) Net loss per share – basic $ ) $ ) $ ) $ ) Net loss per share – diluted $ ) $ ) $ ) $ ) Shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended Nine Months Ended February 28, February 29, February 28, February 29, Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income, net of tax: Foreign currency translation gain (loss) ) ) 11 ) Total comprehensive loss ) Less:Comprehensive income attributable to noncontrolling interest 1 Comprehensive loss, attributable to Aehr Test Systems $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended February 28, February 29, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Provision for doubtful accounts ) (9
